


Exhibit 10.46

 

March 12, 2004

 

Mr. William Bell
22 Youngs Hill Road
Huntington, New York  11743

 

Re:                               Extension of Your Employment Term

 

Dear Bill:

 

We are pleased to confirm our mutual agreement to extend the duration of your
employment by one year, effective as of December 31, 2003.  Cablevision Systems
Corporation (“Cablevision”) and CSC Holdings, Inc. (“CSC”) appreciate the
professional and dedicated service that you have provided to Cablevision and CSC
and their predecessors, subsidiaries and affiliates (together, the “Group”) over
the past 24 years and your willingness to postpone your planned retirement for
the benefit of the Group.

 

1.                                      Extension of Term

 

On your acceptance of and agreement to this letter, the second paragraph of your
employment letter agreement, dated November 7, 2002 (your “Employment
Agreement”), with Cablevision, will be amended and restated to read in its
entirety as follows:

 

“The duration of your employment (the ‘Term’) will be through December 31, 2004
except that, by mutual agreement either (i) you may retire earlier or (ii) the
Term may be extended for additional one year periods.  Any such additional
period shall be included in the ‘Term’ hereunder.”

 

However, notwithstanding the fifth paragraph of your Employment Agreement, you
agree that you will not be entitled to participate in or receive any awards
under any long-term incentive program for services rendered in 2004.

 

2.                                      Early Provision of Previously Agreed
Retirement Benefits

 

On the expiration of the original term of your employment, you would have become
entitled to the benefits and rights set forth in the seventh paragraph of your
Employment Agreement (subject only to your execution of Cablevision’s then
standard severance agreement).  In connection with your agreement to extend the
term of your employment and in recognition of your forgoing this entitlement, we
agree to provide the following benefits:

 

--------------------------------------------------------------------------------


 

A.                                   Cablevision will pay you an early severance
payment of no less than $6,630,000.

 

B.                                     Upon your retirement, you will continue
to be eligible for the payment of premiums on the existing Mass Mutual and New
York Life whole life insurance policies on your life until (i) they are paid in
full or (ii) the cash value of each such policy is sufficient to satisfy all
necessary future premium payments.

 

C.                                     Your Performance Retention Award in the
amount of $3,000,000 will become fully vested.

 

D.                                    All restrictions on your restricted shares
of Cablevision stock (your “Restricted Stock”) will lapse, and you will have the
right to exercise all of your outstanding options and conjunctive rights awards
with respect to Cablevision stock (your “Options and Rights”) for the remainder
of the term of such awards as set forth in the relevant Group plans
(notwithstanding any future termination of your employment).  You and we agree
that all of your Restricted Stock and Options and Rights are set forth on
Exhibit A.

 

These benefits are in full satisfaction of the benefits and rights set forth in
numbers 1, 2, 3, and 4 of the seventh paragraph of your Employment Agreement. 
You agree that you will not be entitled to any benefits or rights under those
sections of your Employment Agreement once we provide the benefits described in
this Section 2 and that you will not be entitled to any further severance
benefits of any kind on your termination of employment with the Group (for
whatever reason).

 

We will provide the benefits described in this Section 2 only if (a) you sign
and deliver a copy of this Agreement to Lee Schumer at the address below on or
before April 5, 2004 and (b) the “Release” described in Section 5 becomes
effective in accordance with Section 13 (Revocation).  You will have at least 21
days to consider this offer, but it will become void and have no more effect if
you do not comply with clause (a) in time or if you revoke your release in
accordance with Section 12.  We suggest that you review this entire Agreement,
including the “Release” in Section 5, with a lawyer before you decide whether to
accept it.  If this Section 2 becomes effective as described in clause (b), the
benefits described in this Section 2 will made available to you within 10
business days thereof.

 

As a condition to your receipt of the benefits described in this Section 2, you
agree to execute the “Updated Release” referred to in Section 5 on your
termination of employment with the Company (for whatever reason).  If you do not
execute the “Updated Release” on termination of your employment or if the
“Updated Release” does not become effective in accordance with its terms, you
agree to return to the Group all of the benefits made available to you pursuant
to this Section 2; however, this provision will not apply in the event you die
prior to executing the “Updated Release”.

 

The benefits in this Section 2 represent a complete settlement, release and
waiver of any claims for allegedly lost wages, benefits or other compensation,
mental, physical or other personal injuries, pain and suffering, attorneys’ fees
and costs in connection with any other relief you may seek or claim you may have
against the Group.  You hereby confirm that all monies due to you previously
have been paid.  You confirm

 

2

--------------------------------------------------------------------------------


 

that no other monies or relief are due to you in consideration of your general
release of all claims that you have, may have or may have had.  All payments
under this Section 2 will be made less applicable withholding.

 

3.                                      Form of Consulting Agreement

 

You and we agree that the consulting agreement referred to number 5 of the
seventh paragraph of your Employment Agreement shall be in the form of Exhibit B
(the “Consulting Agreement”).

 

4.                                      Future Effect of Termination on Benefits

 

Your Group-sponsored medical and dental coverage will cease as of the last day
of the month in which your employment is terminated.  You and your eligible
dependents may obtain coverage for periods after the last day of the month in
which your employment is terminated pursuant to the Cablevision Executive
Retiree Medical Plan by returning an election form and paying the required
premiums on a timely basis.  Your Group-sponsored life and long-term disability
insurance coverage will cease as of the end of the Term.  You and your spouse,
if eligible, may continue to receive such coverage by completing a Notice of
Conversion Privilege form and complying with the applicable requirements.  These
forms will be provided to you in a separate letter.

 

The relevant member of the Group will make all contributions to the Cablevision
CHOICE 401(k) Savings Plan, the Cablevision Excess CHOICE Savings Plan, the
Cablevision CHOICE Cash Balance Retirement Plan and the Cablevision Excess
CHOICE Cash Balance Plan (collectively, your “Retirement Plans”) with respect to
you for your service rendered through your date of termination.  Any vested
benefits that you may have accrued under your Retirement Plans will be payable
in accordance with the terms thereof, as explained in the summary plan
descriptions you have previously received.  You may obtain additional copies of
these documents from the Corporate Benefits Department.

 

This Agreement is in full satisfaction of all obligations or agreements of any
member of the Group for:  (1) any severance benefits in connection with the
termination of your employment, (2) consideration in connection with the
“Release”, the “Non-Compete” and the other agreements set forth herein,
(3) payments beyond base salary through your date of termination, including,
without limitation, any payments for which you may be eligible under the
Cablevision Management Performance Incentive Plan, (4) any other compensation,
deferred or otherwise (except as specifically provided in the Consulting
Agreement), and (5) any accrued, unused vacation pay, sick pay and personal day
pay to which you may be entitled to under Group policies through the date of
your termination.  Except as set forth in this Agreement, you will not be
entitled to any further payments subsequent to your termination of employment.

 

5.                                      Release

 

By countersigning and delivering the enclosed copy of this letter, and in
consideration of the Group’s promises described above, you hereby release and
discharge each entity constituting the Group (including without limitation
Cablevision and CSC), its present and former shareholders, parent corporations,
joint ventures, partners, affiliates, subsidiaries and otherwise related
entities and any and all of its or their incumbent or former officers,
directors, employees, consultants, agents, representatives and assigns from any
and all claims, liabilities, demands or causes of action, known or unknown, that

 

3

--------------------------------------------------------------------------------


 

you have as of the date hereof, ever had, or could have had as of the date
hereof, arising out of or in any way connected with or related to your
employment by the Group (this “Release”).  This total and unlimited release
includes, but is not limited to, any claims based on any local, state or federal
statute, or other regulations or laws (including common law):  (1) relating to
bias, age, sex, religion, religious creed, citizenship, color, race, ancestry,
national origin, veteran, familial or marital status, sexual orientation or
preference, genetic predisposition or carrier status, physical or mental
disability or past or present history of the same or any other form of
discrimination (including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”)), (2) relating to the Worker
Adjustment and Retraining Notification Act (“WARN”), (3) for wrongful discharge,
harassment or retaliation, (4) relating to any implied or express contract
(whether oral or written), (5) for intentional or negligent infliction of
emotional harm, defamation or any other tort, (6) for fraud or conversion, and
(7) for costs, fees or other expenses including attorneys’ fees and
disbursements.  However, this Release does not waive or otherwise impair any
rights that you have (1) under this Agreement or your Employment Agreement or
(2) under the terms of any employee benefit plan maintained by the Group (but
your severance benefits will be limited to those described in this Agreement and
in your Employment Agreement).

 

You affirm that, to the best of your knowledge, you are not suffering from any
work-related physical or mental impairment and are not suffering from any
work-related injury or disease as of the date hereof.

 

You will be required to return the benefits described in Section 2 unless you
sign and deliver an updated release in the form of Exhibit C (the “Updated
Release”) upon the termination of your employment with Cablevision and the
Updated Release becomes effective in accordance with its terms; however, this
provision will not apply in the event you die prior to executing the “Updated
Release”.

 

If this Release or the Updated Release is found to be invalid or unenforceable
in any way, you agree to execute and deliver to the Group a revised release
which will effectuate your intention to release the Group from any and all
claims you had, have or may have, in law or equity, arising out of this
Agreement, your employment by the Group, the termination of that employment (for
the Updated Release), or any other claim at all.

 

6.                                      Confidentiality

 

You will obtain or create Confidential Information (as defined below) in the
course of your involvement in the Group’s activities and already have
Confidential Information.  You agree that the Confidential Information is the
exclusive property of the Group, and that, during your employment, you will use
and disclose Confidential Information only for the Group’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Group.

 

After your employment with the Group, you agree to keep confidential and
otherwise refrain from accessing, discussing, copying, disclosing or otherwise
using Confidential Information.  In addition, during and after your employment
with the Group, you agree that you will keep confidential and otherwise refrain
from accessing, discussing, copying, disclosing or otherwise using any
information (personal, proprietary or otherwise) you may have learned about the
Covered Individuals (as defined below) directly or indirectly as a result of
your relationship with Charles Dolan, James Dolan, any member

 

4

--------------------------------------------------------------------------------


 

of the extended Dolan family or any member of the Group’s senior management team
or, to the extent applicable, any of their Board of Directors (collectively the
“Covered Individuals”), whether prior to your employment by the Group or
subsequent to such employment (“Other Information”).

 

As used in this Agreement, “Confidential Information” is information of a
commercially sensitive, proprietary or personal nature and includes, but is not
limited to, information and documents that any member of the Group has
designated or treated as confidential.  It also includes, but is not limited to,
financial data; customer, guest, vendor or shareholder lists or data;
advertising, business, sales or marketing plans, tactics and strategies;
projects; technical or strategic information about the Group’s on-line data,
telephone, internet service provider, cable television, programming (including
sports programming), advertising, retail electronics, PCS, DBS, theatrical,
motion picture exhibition, sports, entertainment or other businesses; plans or
strategies to market or distribute the services or products of such businesses;
economic or commercially sensitive information, policies, practices, procedures
or techniques; trade secrets; merchandising, advertising, marketing or sales
strategies or plans; litigation theories or strategies; terms of agreements with
third parties and third party trade secrets; information about the Group’s
employees, players, coaches, agents, teams or rights, compensation (including,
without limitation, bonuses, incentives and commissions), or other human
resources policies, plans and procedures, or any other non-public material or
information relating to the Group’s business activities, communications,
ventures or operations.

 

If disclosed, Confidential Information or Other Information could have an
adverse effect on the Group’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates, subsidiaries,
officers, directors, employees, teams, players, coaches, consultants, agents or
any of the Covered Individuals.

 

Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
that is already (1) in the public domain, (2) disclosed to you by a third party
with the right to disclose it in good faith; or (3) specifically exempted by
Cablevision in writing from the applicability of this Agreement.

 

Notwithstanding anything elsewhere in this Agreement, you are authorized to make
any disclosure required of you by any federal, state and local laws or judicial
proceedings, after providing Cablevision with prior written notice and an
opportunity to respond prior to such disclosure (unless such notice is
prohibited by law).  In addition, this Agreement in no way restricts or prevents
you from providing truthful testimony concerning the Group to judicial,
administrative, regulatory or other governmental authorities.

 

7.                                      Non-Compete

 

You acknowledge that due to your executive position in the Group and your
knowledge of the Group’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Group.  You agree that, without the prior written consent of the Cablevision,
you will not represent, become employed by, consult to, advise in any manner or
have any material interest in any business directly or indirectly in any
Competitive Entity (as defined below) either during your employment or after
your termination of employment (for any reason).  A “Competitive Entity” shall
mean

 

5

--------------------------------------------------------------------------------


 

(1) any company that competes with any of the Group’s or its affiliates’
professional sports teams in the New York metropolitan area; (2) any company
that competes with any of the Group’s cable television, telephone, on-line data
or direct broadcast satellite businesses in the New York greater metropolitan
area or that competes with any of the Group’s programming businesses, nationally
or regionally; or (3) any trade or professional association representing any of
the companies covered by this paragraph, other than the National Cable
Television Association and any state cable television association.  Ownership of
not more than 1% of the outstanding stock of any publicly traded company shall
not be a violation of this paragraph.  This Agreement not to compete will expire
one year after your employment with Cablevision terminates.

 

You acknowledge that your breach or threatened breach of this non-competition
provision will cause irreparable harm to the Group for which monetary damages
alone will not provide an adequate remedy.  Accordingly, you agree that if you
violate or threaten to violate this provision, the Group, in addition to any
other rights or remedies available to it under this provision, will be entitled
to an injunction to be issued by any court of competent jurisdiction restraining
you from committing or continuing any violation of this provision.  You agree
that no bond will need to be posted for the Group to receive such an injunction
and no proof will be required that monetary damages for violations of this
non-competition provision would be difficult to calculate and that remedies at
law would be inadequate.  In addition, you acknowledge and agree that under such
circumstances any prior payments made to you hereunder will be void and you will
promptly return all prior payments made to you by any member of the Group under
this Agreement.  You also will forfeit any additional amounts which otherwise
would have been payable to you under this Agreement or your Employment
Agreement.

 

8.                                      Additional Understandings

 

You agree, for yourself and others acting on your behalf, that you (and they)
have not and will not disparage, make negative statements about or act in any
manner which is intended to or does damage to the good will of, or the business
or personal reputations of the Group or any of its incumbent or former officers,
directors, agents, consultants, employees, successors and assigns or any of the
Covered Individuals.

 

You agree not to make any public statement of any kind regarding this contract.

 

In addition, you agree that the Group is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation during the course of your employment by the Group
(the “Materials”).  The Group will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.

 

9.                                      Further Cooperation

 

Following your termination or employment or, if you enter into the Consulting
Agreement, the expiration of the Consulting Agreement, you will no longer
provide any regular services to the Group or represent yourself as an agent of
any member

 

6

--------------------------------------------------------------------------------


 

of the Group (other than as a Director of Cablevision, if applicable at that
time).  If, however, any member of the Group so requests, you agree to cooperate
fully with the Group in connection with any matter with which you were involved
prior to such termination or expiration, or in any litigation or administrative
proceedings or appeals (including any preparation therefore) where the Group
believes that your personal knowledge, attendance and participation could be
beneficial to the Group.  This cooperation includes, without limitation,
participation on behalf of the Group in any litigation or administrative
proceeding brought by any former or existing Group employees, teams, players,
coaches, guests, representatives, agents or vendors.

 

The Group will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section.  The Group will
reimburse you for any previously approved out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses.  You agree to provide the Group with an estimate of such expense
before you incur the same.

 

10.                               Covenant Not to Sue

 

By countersigning and delivering the enclosed copy of this Agreement, you
represent and warrant that you have not filed any complaints, charges, or claims
for relief against the Group, any of its past or present officers, directors,
employees, consultants or agents or any of the Covered Individuals arising out
of any acts or omissions they allegedly may have committed in connection with
your employment with any local, state or federal court or administrative agency
and have not authorized any other person or entity to assert such a claim on
your behalf.  Other than for claims arising under the ADEA, you also agree, to
the fullest extent permitted by law, not to commence, encourage, facilitate or
participate in any action or proceeding for damages, reinstatement, injunctive
or any other type of relief, in any state, federal or local court or before any
administrative agency, relating to the enforceability of any provision of this
Agreement or your employment with the Group.

 

Nothing in this Agreement is intended to prevent you from contacting the Equal
Employment Opportunity Commission (the “Commission”).  If you countersign the
enclosed Agreement, however, you will not be able to obtain any relief or
recovery upon any charge filed with the Commission, including costs and
attorneys’ fees, except where permissible by law or regulation.  You should also
understand that this Agreement does not affect your right to challenge the
validity of this Agreement pursuant to the ADEA.

 

11.                               Non-Hire

 

You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of Cablevision), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any current employee of any member of the Group.  This restriction
will expire one year after your employment with Cablevision terminates.

 

21.                               Right to Counsel/Voluntary Waiver

 

By countersigning the enclosed copy of this letter, you acknowledge that (1) the
Group has advised you to consult with a lawyer before executing this Agreement
and has provided you with at least 21 days to do so, (2) you have read this
Agreement

 

7

--------------------------------------------------------------------------------


 

(including, without limitation, Sections 5 (Release), 7 (Non-Compete) and 10
(Covenant Not to Sue) above), (3) you fully understand the terms of this
Agreement, and (4) you have executed this Agreement voluntarily and without
coercion, whether express or implied.

 

13.                               Revocation

 

You may revoke this Agreement within seven days after the date on which you sign
it.  This Agreement will not be binding or enforceable until that seven-day
period has expired but shall thereupon become effective unless previously
revoked.  If you decide to revoke this Agreement, you must notify us of your
revocation in a letter signed by you and received by Lee Schumer at the address
below no later than 5:00 p.m. on the seventh day after you signed this
Agreement.  A letter of revocation that is not received by the seventh day after
you have signed the Agreement will be invalid and will not revoke this
Agreement.

 

14.                               Choice of Law/Forum

 

This Agreement shall be deemed to be made under, and in all respects shall be
interpreted, construed and governed by and in accordance with, the laws of the
State of New York applicable to agreements made and to be performed entirely
within such State.

 

Both the Group and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State of New York solely in respect of the interpretation
and enforcement of the provisions of this Agreement, and each of us hereby
waives, and agrees not to assert, as a defense that either of us, as
appropriate, is not subject thereto or that the venue thereof may not be
appropriate.  We each hereby agree that mailing of process or other papers in
connection with any such action or proceeding in any manner as may be permitted
by law shall be valid and sufficient service thereof.

 

15.                               Additional Provisions

 

If you violate any of the agreements contained in this letter, including,
without limitation, the understandings in Sections 6 (Confidentiality), 7
(Non-Compete), 8 (Additional Understandings), 9 (Further Cooperation) and 10
(Covenant Not to Sue) or if the “Release” or “Updated Release” or any portion
thereof is for any reason held invalid or unenforceable (other than for claims
arising under the ADEA), you will immediately return to the Group all of the
benefits paid to you pursuant to this Agreement and the Group will have no
further obligation to pay you any additional amounts as set forth in this
Agreement.  Any termination of this Agreement or return of benefits shall not
affect the Group’s rights under this Agreement or your obligations hereunder
regarding the “Release”, the “Updated Release”, the “Covenant Not to Sue”, the
“Additional Understandings”, the “Further Cooperation”, the “Non-Compete”, and
“Confidentiality” provisions.

 

Because the purpose of the terms of this Agreement is to avoid any claims
between us, you will be required to pay any legal fees and costs the Group
incurs to defend any claim you may bring (other than a proceeding to receive
unemployment insurance benefits or relating to claims arising under the ADEA) or
to pursue any rights we may have under this Agreement. Notwithstanding the
foregoing, you will not be required to pay the Group’s legal fees and costs
associated with any claim you may bring to pursue your rights under this
Agreement, provided that you prevail on the merits of

 

8

--------------------------------------------------------------------------------


 

such claim and the court finally determines that the Group acted unreasonably
with respect to compliance with its obligations under this Agreement.  Nothing
contained herein will prevent you from asking the court in any such proceeding
to make a finding that the Group acted unreasonably with respect to compliance
with its obligation hereunder.

 

By countersigning this letter, you acknowledge that this letter sets forth the
entire agreement of the parties concerning its subject matter, and supersedes
any and all prior agreements and discussions.  Any notices given under this
Agreement (1) by any member of the Group to you shall be in writing and shall be
given by hand delivery or by registered or certified mail, return receipt
requested, postage prepaid, addressed to you at your address listed above or (2)
by you to any member of the Group shall be in writing and shall be given by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed to Cablevision attention:  Lee Schumer at 1111 Stewart
Avenue, Bethpage, New York 11714.  This Agreement may be modified only by a
written instrument signed by you, on the one hand, and for Cablevision and CSC,
on the other hand.

 

*                      *                      *

 

9

--------------------------------------------------------------------------------


 

Other than these changes, this letter does not change your Employment Agreement
in any way, and your Employment Agreement will remain in full force and effect. 
However, if there is any inconsistency between this Agreement and your
Employment Agreement, this Agreement will govern.  In the event any payments
that are due and owed to you under this Agreement have not been paid at the time
of your disability or death, they will be paid to you or your estate, as
applicable.

 

 

Sincerely yours,

 

 

 

 

 

Cablevision Systems Corporation

 

 

 

 

 

 

 

 

By:

/s/

James L. Dolan

 

 

 

 

 

  James L. Dolan

 

 

 

 

  President, Chief Executive Officer

 

 

 

 

 

CSC Holdings, Inc.

 

 

 

 

 

 

 

 

By:

/s/

James L. Dolan

 

 

 

 

 

  James L. Dolan

 

 

 

 

  President, Chief Executive Officer

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

By:

/s/

William J. Bell

 

 

 

 

 

  William J. Bell

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

[List of Restricted Stock, Options and Rights]

 

--------------------------------------------------------------------------------


 

[As of January 1, 2005]

 

William Bell
22 Youngs Hill Road
Huntington, New York  11743

 

Re:                               Consulting Agreement

 

Dear Bill:

 

This letter, when signed by Cablevision Systems Corporation (referred to herein
as “Cablevision”) and you, will constitute your consulting agreement with
Cablevision (this “Agreement”).

 

1.                                      Purpose of Engagement

 

(a)                                  The “Services” you agree to perform are set
forth on Exhibit 1.


 

(b)                                 You agree to perform the Services faithfully
and diligently for the Group as set forth in this Agreement.  The term the
“Group” means Cablevision, CSC Holdings, Inc. (“CSC”), their predecessors,
subsidiaries and affiliated companies.

 

2.                                      Term

 

(a)                                  This Agreement will commence [DATE] and
will continue for a three-year period thereafter unless it is sooner terminated
or renewed, each as provided herein (the “Term”).  However, if your extension
agreement, dated [DATE], among Cablevision, CSC and you (your “Extension
Agreement”) or the Updated Release referred to in your Extension Agreement does
not become effective in accordance with its terms, this Agreement will become
void and will have no further force and effect.  You acknowledge and agree that
under such circumstances any prior payments made to you hereunder will be void
and you will promptly return all prior payments made to you by any member of the
Group under this Agreement.

 

(b)                                 Cablevision is under no obligation to
continue this engagement beyond the period set forth above.  Additionally,
Cablevision may terminate this Agreement and the Term before its scheduled
expiration if you are absent from your responsibilities under this Agreement as
a result of incapacity due to mental or physical illness or injury for a period
of 60 or more days during any year.

 

(c)                                  This Agreement and the Term shall
automatically terminate on your death.

 

--------------------------------------------------------------------------------


 

3.                                      Your Consulting Fees

 

(a)                                  On the 15th day of each month during the
Term, Cablevision shall pay you or the company of your choice one-twelfth of
$500,000 (the “Minimum Amount”).  Cablevision may change the Minimum Amount
after the first year of the Term in its discretion but may not reduce the
Minimum Amount to below $500,000.  In addition, for any month in which the Group
requests that you provide services for more than 80 hours and you agree to
provide such services, Cablevision shall pay you or the company of your choice
at the rate of $4167 per day for each additional day or part.

 

(b)                                 You will be eligible for annual incentive
fees in addition to the Minimum Amount for each year during the Term.  Any
annual incentive fees shall be in the amounts and paid at the time, determined
by Cablevision in its sole discretion.

 

(c)                                  Cablevision will promptly reimburse you for
your actual out-of-pocket expenses as reasonably incurred by you in connection
with your performance of the Services, including reasonable travel approved, in
advance, by Cablevision.

 

(d)                                 You agree to deliver, on a monthly basis to
a contact designated by Cablevision, invoices detailing any Services provided
hereunder and appropriate out-of-pocket expenses.  You agree that each invoice
will provide reasonable supporting detail for the days on which Services were
performed, the hours worked, and other suitable detail concerning authorized
expenses.  Cablevision will pay approved invoices within 30 days of receipt.

 

(e)                                  You agree to abide by all of the Group’s
travel and entertainment policies, including, without limitation, the use of the
Group’s designated travel agency for all airline travel and other travel
arrangements, whenever possible. Notwithstanding the foregoing, you shall be
permitted to take first class air travel.

 

(f)                                    Your contingent award under Cablevision’s
Long Term Incentive Plan will continue during the Term notwithstanding that your
employment with Group has terminated.  The details of this award, and the
applicable conditions, have been sent to you in a separate award letter and will
continue to apply except that, solely for purposes of this contingent award, you
will be deemed to be continuing as an employee of the Group during the Term. 
You shall receive payment of this award whenever it becomes payable to other
eligible employees.

 

4.                                      Confidentiality

 

(a)                                  You agree to keep confidential and
otherwise refrain from accessing, discussing, copying, disclosing or otherwise
using Confidential Information (as hereinafter defined) or any information
(personal, proprietary or otherwise) you may have learned about the Covered
Individuals (as hereinafter defined) directly or indirectly as a result of

 

2

--------------------------------------------------------------------------------


 

your relationship with Charles Dolan, James Dolan, any member of the extended
Dolan family or any member of the Group’s senior management team or Board of
Directors (collectively the “Covered Individuals”), whether prior to your
services under this Agreement or subsequent to such service (“Other
Information”).

 

(b)                                 As used in this Agreement, “Confidential
Information” is information of a commercially sensitive, proprietary or personal
nature and includes, but is not limited to, information and documents that any
member of the Group has designated or treated as confidential.  It also
includes, but is not limited to, financial data; customer, guest, vendor or
shareholder lists or data; advertising, business, sales or marketing plans,
tactics and strategies; projects; technical or strategic information about the
Group’s on-line data, telephone, internet service provider, cable television,
programming (including sports programming), advertising, retail electronics,
PCS, DBS, theatrical, motion picture exhibition, sports, entertainment or other
businesses; plans or strategies to market or distribute the services or products
of such businesses; economic or commercially sensitive information, policies,
practices, procedures or techniques; trade secrets; merchandising, advertising,
marketing or sales strategies or plans; litigation theories or strategies; terms
of agreements with third parties and third party trade secrets; information
about the Group’s employees, players, coaches, agents, teams or rights,
compensation (including, without limitation, bonuses, incentives and
commissions), or other human resources policies, plans and procedures, or any
other non-public material or information relating to the Group’s business
activities, communications, ventures or operations.

 

(c)                                  If disclosed, Confidential Information or
Other Information could have an adverse effect on the Group’s standing in the
community, its business reputation, operations or competitive position or the
standing, reputation, operations or competitive position of any of its
affiliates, subsidiaries, officers, directors, employees, teams, players,
coaches, consultants, agents or any of the Covered Individuals.

 

(d)                                 You agree to protect the Confidential
Information and Other Information now and into the future and not to use,
disclose or access the Confidential Information or Other Information except in
furtherance of the Group’s business.  In addition, you agree not to make copies
of the written versions of Confidential Information or Other Information and not
to discuss with, or disclose to, any third party Confidential Information or
Other Information without the prior written consent of Cablevision.  You further
represent that all Confidential Information and Other Information provided to
you will remain confidential.

 

(e)                                  On termination of this Agreement, you will
return to the Group all Confidential Information and Other Information within
your possession and will not solicit, disclose or access any Confidential
Information or Other Information from the Group or any of its employees or
agents except in the furtherance of any services you

 

3

--------------------------------------------------------------------------------


 

may provide to the Group at the Group’s written request.  The obligations of
confidentiality set forth in this Section 4 will survive the termination of this
Agreement.

 

(f)                                    Notwithstanding the foregoing, the
obligations of this Section 4, other than with respect to subscriber
information, shall not apply to Confidential Information that is already (1) in
the public domain, (2) disclosed to you by a third party with the right to
disclose it in good faith, or (3) specifically exempted in writing by
Cablevision from the applicability of this Agreement.


 

(g)                                 Notwithstanding anything elsewhere in this
Agreement, you are authorized to make any disclosure required of you by any
judicial proceedings or any federal, state and local laws or regulations, after
providing Cablevision with prior written notice and an opportunity to respond
prior to such disclosure (unless such notice is prohibited by law).  In
addition, this Agreement in no way restricts or prevents you from providing
truthful testimony concerning the Group to judicial, administrative, regulatory
or other governmental authorities.

 

5.                                      Ownership of Materials

 

The parties agree that the Group is the owner of all rights, title and interest
in and to all documents, tapes, videos, programming, designs, scripts, plans,
formulas, models, processes, computer programs, inventions (whether patentable
or not), schematics, music, lyrics and other technical, business, financial,
advertising, sales, marketing, customer or product development plans, forecasts,
strategies, customer lists, travel and other information and materials (in any
media whatsoever) developed or prepared by you or with your cooperation during
the course of your retention hereunder (the “Materials”).  The Group will have
the sole and exclusive authority to use the Materials in any manner that it
deems appropriate, in perpetuity, without additional payment to you.

 

6.                                      Independent Contractor

 

You agree that you are performing the Services as an independent contractor and
not as an employee of any member of the Group.  You shall be responsible for all
taxes and other non-reimbursable expenses attributable to the rendition of
Services, and you shall indemnify, hold harmless and defend the Group, its
incumbent or former officers, directors, consultants, employees, successors and
assigns, from any and all claims, liabilities, damages, taxes, fines or
penalties sought or recovered by any governmental entity, including, but not
limited to, the Internal Revenue Service or any state taxing authority, arising
out of your alleged failure to pay federal, state or local taxes during the Term
of this Agreement.  Nothing in this Agreement shall be deemed to constitute a
partnership or joint venture between any member of the Group and you nor shall
anything in this Agreement be deemed to constitute the Group or you as the agent
of the other.  Neither you nor the Group shall be or become liable to or bound
by any representation, act or omission whatsoever of the other.  Under no

 

4

--------------------------------------------------------------------------------


 

circumstances shall you be entitled to participate in any of the benefit plans
that the Group may offer to its own employees from time to time.

 

7.                                      Representations and Warranties

 

You represent and warrant to the Group that:

 

(a)                                  You shall comply with all federal, state
and local laws, regulations, rules, ordinances and orders of any kind which are
applicable to your performance of the Services hereunder;

 

(b)                                 Your performance of the Services called for
by this Agreement does not and will not violate any applicable law, rule, or
regulation;

 

(c)                                  You do not know of any developed programs,
systems, data, computer documentation or other material whatsoever, granted or
conveyed to the Group under Section 5 hereof;

 

(d)                                 You have the full legal right to enter into
this Agreement and to fully perform the Services and fulfill your obligations
hereunder; and

 

(e)                                  While performing the Services hereunder,
you will act in a professional manner and observe all aspects of appropriate
professional and ethical workplace behavior.

 

8.                                      Non-Competition

 

(a)                                  Without Cablevision’s written consent, you
agree not to, directly or indirectly, represent, become employed by, consult to,
or advise in any manner or have any material interest in any Competitive Entity
for the duration of the Term.  A “Competitive Entity” shall mean (1) any company
that competes with any of the Group’s or its affiliates’ professional sports
teams in the New York metropolitan area; (2) any company that competes with any
of the Group’s cable television, telephone or on-line data businesses in the New
York greater metropolitan area or that competes with any of the Group’s
programming businesses, nationally or regionally; or (3) any trade or
professional association representing any of the companies covered by this
paragraph, other than the National Cable Television Association and any state
cable television association.  Ownership of not more than 1% of the outstanding
stock of any publicly traded company shall not be a violation of this paragraph.

 

(b)                                 If you violate this provision, Cablevision
may immediately terminate this Agreement and you acknowledge and agree that
under such circumstances any prior payments made to you hereunder will be void
and you will promptly return all prior payments made to you by any member of the
Group under this Agreement.

 

5

--------------------------------------------------------------------------------


 

9.                                      Non-Hire

 

You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of Cablevision and MSG),
directly or indirectly (whether for your own interest or any other person or
entity’s interest) any current employee of any member of the Group.  This
restriction will expire one year after the termination date of this Agreement.

 

10.                               Renewal and Termination

 

(a)                                  This Agreement may be renewed from time to
time if agreed in writing by Cablevision and you.

 

(b)                                 Cablevision may terminate this Agreement and
the Term before its scheduled expiration by written notice to you if you are in
breach of this Agreement.

 

(c)                                  Upon termination or expiration of this
Agreement without renewal, you agree to return all of the Group’s property,
including, without limitation, office keys, identification cards, access, press
and other passes, and all documents, files, equipment, computers, laptops,
telephones, cell phones, beepers, pagers, palm pilots or similar devices, fax
machines, credit cards, computer software, diskettes and access materials and
other property prepared by, for or belonging to the Group and not to make or
retain any copies, duplicates, reproductions or excerpts of these materials and
agree not to access, utilize or affect in any manner, any of the Group’s
property, including, without limitation, its electronic communications systems
or any information contained therein.

 

11.                               Miscellaneous

 

(a)                                  You agree that any and all contracts,
correspondence, books, accounts and other sources of information relating to the
Group’s accounts shall be available for inspection at your office by the Group’s
authorized representative during ordinary business hours upon reasonable notice
to you.

 

(b)                                 Neither party shall assign, transfer or
subcontract this Agreement or any of its obligations hereunder without the other
party’s express, prior written consent.  Notwithstanding the foregoing,
Cablevision may assign this Agreement to any member of the Group, to an entity
under the Group’s operation, management or control or to a purchaser of all, or
substantially all, of Cablevision’s assets.

 

(c)                                  Neither you nor the Group shall issue any
press release or public statement of any kind, or publicize the existence of
this contract or the existence of a business relationship between the parties
without the prior review and approval of the other party (provided, however,
that (1) such restrictions shall not apply if the Group is required under
applicable law to make any such statements and (2) the parties (and their
employees, representatives, or other agents) may disclose

 

6

--------------------------------------------------------------------------------


 

to any and all persons, without any limitation of any kind, the tax treatment
and tax structure of this Agreement and all materials of any kind (including
opinions or other tax analyses) that are provided to either party relating to
such tax treatment and tax structure).

 

(d)                                 This Agreement shall be deemed to be made
under, and in all respects shall be interpreted, construed and governed by and
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely within such State.

 

(e)                                  You acknowledge that your Services under
this Agreement are of a specific, unique and extraordinary character and that
your breach or threatened breach of the “Confidentiality” provisions set forth
in Section 4, the “Ownership of Materials” provisions set forth in Section 5,
the “Non-Competition” provisions set forth in Section 8 and the “Non-Hire”
provisions set forth in Section 9 will cause irreparable injury to the Group for
which monetary damages alone will not provide an adequate remedy.  Accordingly,
in addition to any rights or remedies the Group may have available to it under
this Agreement or otherwise, it also shall be entitled to an injunction to be
issued by any court of competent jurisdiction, restraining you from committing
or continuing any violation of this Agreement.  You agree that no bond will need
to be posted for the Group to receive such an injunction and no proof will be
required that monetary damages for violations of this non-competition provision
would be difficult to calculate and that remedies at law would be inadequate. 
In addition, you acknowledge and agree that under such circumstances any prior
payments made to you hereunder will be void and you will promptly return all
prior payments made to you by any member of the Group under this Agreement.  You
also will forfeit any additional amounts which otherwise would have been payable
to you under this Agreement.  The provisions of Sections 4 (“Confidentiality”),
5 (“Ownership of Materials”), 8 (“Non Competition”) and 9 (“Non-Hire”) hereof
will survive the termination of this Agreement.

 

(f)                                    Other than your Extension Agreement and
the Updated Release, this Agreement and Exhibit 1 constitute the entire
agreement of the parties hereto and supersede all prior and contemporaneous
representations, proposals, discussions, and communications, whether oral or in
writing.  This Agreement may be modified only in a writing signed by you and
Cablevision.

 

(g)                                 Any notices given under this Agreement (1)
by any member of the Group to you shall be in writing and shall be given by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed to you at your address listed above or (2) by you to any
member of the Group shall be in writing and shall be given by hand delivery or
by registered or certified mail, return receipt requested, postage prepaid,
addressed to Cablevision attention:  Lee Schumer at 1111 Stewart Avenue,
Bethpage, New York.

 

7

--------------------------------------------------------------------------------


 

If the foregoing Consulting Agreement is acceptable to you, please execute and
return the copy of this Agreement which is enclosed for your convenience.  We
look forward to working with you.

 

 

Very truly yours,

 

 

 

Cablevision Systems Corporation

 

 

 

 

 

By:

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

William Bell

 

 

 

Date:

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit 1

 

The following will constitute the Services to be performed:

 

1.                                       To be available no less than 80 hours
during each month of the Term of this Agreement to provide advice and counsel to
the Group as may be requested.

 

2.                                       Cooperate fully with the Group in
connection with any matter with which you were involved, either before or after
the date of this Agreement, or in any litigation or administrative proceedings
or appeals (including any preparation therefor) where the Group believes that
your personal knowledge, attendance and participation could be beneficial to the
Group.  This cooperation includes, without limitation, participation on behalf
of the Group in any litigation or administrative proceeding brought by any
former or existing Group employees, teams, players, coaches, guests,
representatives, agents or vendors.

 

3.                                       Cooperate with the Group by providing
any documents or reports requested by the Group in connection with this
Agreement (or otherwise) or arising out of any requests by governmental entities
including, without limitation, the Internal Revenue Service.

 

4.                                       Perform such other services as the
parties may mutually agree upon from time to time during the term of this
Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

WILLIAM BELL
22 Youngs Hill Road
Huntington, New York 11743

 

I, William Bell, am entering into this release (this “Updated Release”) pursuant
to, and in consideration of, my extension agreement, dated as of [DATE], with
Cablevision Systems Corporation and CSC Holdings, Inc. (my “Extension
Agreement”), and other good and valuable consideration.

 

I hereby release and discharge Cablevision Systems Corporation and CSC Holdings,
Inc. and their predecessors, subsidiaries and affiliates (each of such entities,
individually and collectively referred to as the “Group”), and each of their
present and former shareholders, parent corporations, joint ventures, partners,
affiliates, subsidiaries and otherwise related entities and any and all of its
or the incumbent or former officers, directors, employees, consultants, agents,
representatives and assigns, from any and all claims, liabilities, demands or
causes of action, known or unknown, that I have as of the date of this Updated
Release, ever had, or could have had as of such date, arising out of or in any
way connected with or relating to my Extension Agreement, my employment by the
Group, the termination of my employment, or my rights as a present or former
holder of any securities of the Group.  This total and unlimited release
includes, but is not limited to, any claims based on any local, state or federal
statute, or other regulations or laws (including common law):  (1) relating to
bias, age, sex, religion, religious creed, citizenship, color, race, ancestry,
national origin, veteran, familial or marital status, sexual orientation or
preference, genetic predisposition or carrier status, physical or mental
disability or past or present history of the same or any other form of
discrimination (including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”)), (2) relating to the Worker
Adjustment and Retraining Notification Act (“WARN”), (3) for wrongful discharge,
harassment or retaliation, (4) relating to any implied or express contract
(whether oral or written), (5) for intentional or negligent infliction of
emotional harm, defamation or any other tort, (6) for fraud or conversion, (7)
in connection with continuation of Group-sponsored health benefits or conversion
of Group-sponsored life insurance, and (8) for costs, fees or other expenses
including attorneys’ fees and disbursements.  This release does not, however,
waive or impair (w) any rights I may have under the terms of any employee
benefit plan maintained by the Group (but my severance benefits will be limited
to those described in the Extension Agreement), (x) any rights I may have for
indemnification, contribution, insurance or reimbursement of expenses as a
director, officer, consultant, agent or employee of the Group, (y) any rights I
may have with respect to the Group’s obligations set forth on Exhibit A to the
Extension Agreement, and (z) any rights I may have under the Extension Agreement
(all such excluded rights hereunder referred to as “Unreleased Rights”).

 

If this Updated Release is found to be invalid or unenforceable in any way, I
agree to execute and deliver to the Group a revised release which will
effectuate my intention to release the Group from any and all claims I had, have
or may have, in law or equity, as of the date hereof, arising out of the
Extension Agreement, my employment by the Group, the termination of that
employment, or any other claim at all as of the date hereof (other than the
Unreleased Rights).

 

--------------------------------------------------------------------------------


 

I affirm that, to the best of my knowledge, I am not suffering from any
work-related physical or mental impairment and am not suffering from any
work-related injury or disease as of the date hereof.

 

I acknowledge that the Group has advised me to consult with a lawyer before
executing this Updated Release and has provided me with at least 21 days to do
so; I have read this Updated Release; I fully understand the terms of this
Updated Release; and I have executed this Updated Release voluntarily and
without coercion, whether express or implied.

 

I understand that I may revoke this Updated Release (thereby breaching my
obligation under the Extension Agreement) within seven days after the date on
which I sign it.  This Updated Release will not be binding or enforceable until
that seven-day period has expired but shall thereupon become effective unless
previously revoked.  If I decide to revoke this Updated Release, I must notify
the Group of my revocation in a letter signed by me and received by the Group to
the attention of Lee Schumer at 1111 Stewart Avenue, Bethpage, NY 11714-3581 no
later than 5:00 p.m. on the seventh day after I signed this Agreement.  A letter
of revocation that is not received by the seventh day after I have signed this
Updated Release will be invalid and will not revoke this Updated Release.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William Bell

 

 

 

 

--------------------------------------------------------------------------------
